STONE, J.
If a garnishee, who simply answers admitting an indebtedness, and submitting to the jurisdiction of the court, can raise the question of his liability for interest while his debt is suspended by litigation, the principle will not aid the present appellants. They stand in no such defensible attitude. Ou the contrary, they interposed a dilatory plea, and opposed other obstacles to the plaintiff’s recovery against them.
We think the doctrine must be regarded as settled in this State, that wherever a debt or money liability exists, as contradistinguished from mere damages-for the breach of a contract, interest is recoverable as an incidentto such debt, from the time of its maturity. — Kirkman v. Vanleer, 7 Ala. 217; Hudson v. Bailey, 13 Ala. 722; Moore v. Patton, Donegan & Co., 2 Por. 451; McWhorter v. Standifer, 2 Por. 519; Stoudenmeier v. Williamson, and authorities cited, 29 Ala. 558.
The irregularity in the attachment and declaration, cannot bo taken advantage of by the garnishee. — Stebbins *670v. Fitch, 1 Stew. 180; Thompson v. Allen, 4 Stew. & Por. 184; Smith v. Chapman, 6 For. 365. That the defect in these proceedings is a mere irregularity, and does not render the recovery void, see Porter v. Cresson 10 Serg. & R. 257; Murdock v. Herndon, 4 Hen. & Munf. 200; Pate v. Bacon & Co., 6 Munf. 219. We admit, that if the proceedings in the attachment suit were void, the garnishees could avail themselves of it. — Dew v. State Bank, 9 Ala. 323.
The judgment of the circuit court is affirmed.